 
AMENDMENT TO
 
NOTE PURCHASE AGREEMENT
 
THIS AMENDMENT TO NOTE PURCHASE AGREEMENT (this "Amendment") dated as of January
31, 2007, is entered into among Navistar Financial Retail Receivables
Corporation (the "Seller"), Navistar Financial Corporation ("Servicer"), Kitty
Hawk Funding Corporation, ("KHFC"), as a Conduit Investor, and Bank of America,
National Association ("Bank of America"), as Agent, the Administrator and an
Alternate Investor.
 
RECITALS
 
A.  The Seller, the Servicer, KHFC and Bank of America are parties to that
certain Note Purchase Agreement, dated as of February 27, 2006 (as amended,
supplemented or otherwise modified through the date hereof, the "Agreement").
 
B.  Such parties desire to amend the Agreement as hereafter set forth.
 
C.  NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.             Amendments to Agreement. By their signatures hereto, each of the
parties hereto hereby agrees to the following amendments to the Agreement:
 
(a)  The Agreement is hereby amended by amending and restating Section
3.01(a)(v) of the Agreement in its entirety to read as follows:
 
"(v) except for those caused by the failure of NFC and its affiliates to deliver
its financial statements and related financial information for the fiscal years
ended October 31, 2005 or October 31, 2006, or for fiscal quarters ending
January 31, April 30 and July 31 of 2006, or for fiscal quarters ending January
31, April 30 and July 31 of 2007, in each case, prior to October 31, 2007, the
Seller (i) is not in violation of its Certificate of Incorporation or By-Laws
and (ii) is not in breach or violation of any of the terms or provisions of, or
with the giving of notice or lapse of time, or both, would be in default under,
any contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
partnership agreement, or other agreement or instrument to which the Seller is a
party or by which it may be bound or to which any of its properties or assets
may be subject, except for such violations or defaults that would not have a
Material Adverse Effect;"
 
(b)  The Agreement is hereby amended by amending and restating Section
3.01(b)(vi) of the Agreement in its entirety to read as follows:

E-321

--------------------------------------------------------------------------------


 
"(vi) except for those caused by the failure of NFC and its affiliates to
deliver its financial statements and related financial information for the
fiscal years ended October 31, 2005 or October 31, 2006, or for fiscal quarters
ending January 31, April 30 and July 31 of 2006, or for fiscal quarters ending
January 31, April 30 and July 31 of 2007, in each case, prior to October 31,
2007, NFC (i) is not in violation of its Certificate of Incorporation or By-Laws
and (ii) is not in breach or violation of any of the terms or provisions of, or
with the giving of notice or lapse of time, or both, would be in default under,
any contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
partnership agreement, or other agreement or instrument to which the Seller is a
party or by which it may be bound or to which any of its properties or assets
may be subject, except for such violations or defaults that would not have a
Material Adverse Effect;"
 
(c)            The Agreement is hereby amended by amending and restating Section
5.02(c) of the Agreement in its entirety to read as follows:
 
"(c)(1) as soon as available and in any event within (i) 45 days after the end
of each of the first three fiscal quarters of any fiscal year and (ii) 120 days
after the end of the last fiscal quarter of any fiscal year, copies of the
interim or annual, as applicable, financial statements of NFC, prepared in
conformity with generally accepted accounting principles consistently applied;
provided, however that NFC shall not be required to deliver its financial
statements for the fiscal year 2005 or for the fiscal year 2006, for the fiscal
quarters ending January 31, April 30 and July 31 of 2006, or for the fiscal
quarters ending January 31, April 30 and July 31 of 2007 until the earlier to
occur of October 31, 2007 and five (5) Business Days after the filing thereof
with the SEC and (2) as soon as available and in any event within 30 days after
the end of each month, the monthly management financial reports required to be
delivered pursuant to the Amended and Restated Credit Agreement dated as of July
1, 2005, and the Third Waiver and Consent, dated as of November 20, 2006, among
the Servicer and Bank of America, among others; provided, however, that such
reporting shall not be required so long as the Servicer's parent has filed all
reports with the Securities and Exchange Commission required pursuant to Section
13 of the Exchange Act; and"

E-322

--------------------------------------------------------------------------------


 
2.  Waiver. By its signature hereto, each of the parties hereto waives any
condition or covenant that has not been satisfied, the breach of any
representation or warranty made or deemed made, and any occurrence of an Event
of Default, termination event or similar event (in each case, with respect to
all of the foregoing, whether such event is matured or unmatured and
collectively referred to herein as a "Default"), under the Agreement, solely to
the extent such Default was caused directly by or resulted directly from a
breach of any representation or warranty in Section 3.01(a)(xii) or Section
3.01(b)(x) of the Agreement resulting from or arising out of any restatement, in
connection with the audit conducted for the fiscal year 2005 or the fiscal year
2006, of any financial statements of NFC or any of its affiliates for any period
ending on or before the expiration of the waiver contemplated herein, or any
reports, financial statements, certificates or other information containing
similar or derived information therefrom with respect to such periods. Each
party (other than NFC and the Seller) hereto hereby expressly reserves, and
nothing herein shall be construed as a waiver of NFC's failure to comply with
Sections 3.01(a)(v), 3.01(b)(vi) and 5.02(c), as amended hereby, or any Servicer
Default occurring as a result of NFC's failure to deliver the reports referred
to in the immediately preceding sentence on or before the earlier of (i) five
(5) Business Days after the filing thereof with the SEC and (ii) October 31,
2007.
 
3.  Representations and Warranties. The Seller hereby represents and warrants to
KHFC and Bank of America that, after giving effect to this Amendment, no Event
of Default has occurred and is now continuing, and NFC hereby represents and
warrants that, after giving effect to this Amendment, no Event of Default or
Servicer Default has occurred and is now continuing.
 
4.  Effect of Amendment. All provisions of the Agreement, as extended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to "this Agreement", "hereof”,
"herein" or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller's securitization program shall
be deemed to be references to the Agreement as extended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
 
5.  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
6.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

E-323

--------------------------------------------------------------------------------


 
7.             Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.
 
[signatures on next page]

E-324

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
NAVSITAR FINANCIAL RETAIL RECEIVABLES CORPORATION,
as Seller
 
By:        /s/  JOHN V.  MULVANEY, SR.
Name:          John V. Mulvaney, Sr.
Title:            V.P., CFO & Treasurer
 
NAVISTAR FINANCIAL COPORATION,
as Servicer
 
By:        /s/  JOHN V.  MULVANEY, SR.
Name:          John V. Mulvaney, Sr.
Title:            V.P., CFO & Treasurer
 
 
KITTY HAWK FUNDING CORPORATION,
as a Conduit Investor
 
By:       /s/ AMY S. KEITH
Name:       Amy S. Keith
Title:         Vice President
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Agent, Administrator and as an Alternate Investor
 
By:      /s/  WILLEM VAN BEEK
Name:        Willem Van Beek
                Title:          Principal
 
E-325

--------------------------------------------------------------------------------


